Title: 15th.
From: Adams, John Quincy
To: 


       Still a fine wind. Yesterday, we ran 50 leagues, and in all probability we shall not do less to day. By yesterday I mean the Solar day from noon to noon, the manner in which all nations compute time, at Sea. At about noon we saw a sail at a considerable distance, but we did not remain long in sight of one another. In the evening our wind fell a little.
       Mr. Bouchant the surgeon of the Packet is about 30 years old. The surgeons on board all the vessels belonging to the King of France are called chirurgiens majors and in conversation they are address’d monsieur le major, so that I have been obliged to day to ask his name: he appears to be a very good man, and to be well versed in his profession. He affects no pedantry, and is an excellent Companion, as well as a good surgeon. These are the officers on board the Packet, who keep the Captains Company, and live at his table. On board their frigates and men of war the officers are in greater number and there is commonly a chaplain in addition to the rest at the Captain’s table. On board the English ships, the Captain has his own table, and the officers a seperate one. There is in the English Navy, a much greater distance between the Captain and the officers, than in the French. I don’t know which custom is preferable but in case of an action, in war, you hear much oftener the french officers complain of their orders being disobey’d, than among the English. I don’t know but it is owing to this manner of affecting a great distance between the rank of their officers. The old maxim familiarity creates contempt is certainly a very good one, and is almost always true.
      